

Exhibit 10.1








SECOND AMENDMENT TO


ERIE INSURANCE GROUP EMPLOYEE SAVINGS PLAN


(As Amended and Restated Effective January 1, 2015)




WHEREAS, Erie Indemnity Company (the “Company”) maintains the Erie Insurance
Group Employee Savings Plan (the “Plan”) under an amendment and restatement
effective as of January 1, 2015;


WHEREAS, the Plan provides that the Company may amend the Plan; and


WHEREAS, the Internal Revenue Service has requested language be added to the
Plan with respect to investment diversification rights of amounts invested in
employer securities.


NOW, THEREFORE, the Company hereby amends the Plan by amending and restating
Section 5.4(c) as follows, effective January 1, 2017:


(c)
Notwithstanding anything in this Article Five to the contrary, Participants and
Beneficiaries whose Total Account consists of Erie Indemnity Stock Fund shall be
offered the opportunity to divest any amount held in the Erie Indemnity Stock
Fund into such other investment options at any time as herein provided. At least
three investment options (other than the Erie Indemnity Stock Fund) shall be
offered at all times to Participants and Beneficiaries. Each such investment
option shall be diversified and have materially different risk and return
characteristics. Except as provided in Treasury Regulations Section
1.401(a)(35)-1(e)(2) and (3), restrictions (either direct or indirect) or
conditions will not be imposed on investments held in the Erie Indemnity Stock
Fund if such restrictions or conditions are not imposed on the investment in
other Plan assets.





IN WITNESS WHEREOF, the Company has caused this Plan Amendment to be executed
this 17th day of October, 2017.


 
 
ERIE INDEMNITY COMPANY
 
 
 
ATTEST:
 
 
 
 
 
/s/ Brian W. Bolash
 
By: /s/ Sean J. McLaughlin
Brian W. Bolash
 
           Sean J. McLaughlin
Secretary
 
Title: Executive Vice President and General Counsel





1

